DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16353090, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed features of a bit support assembly with a damping system at least one of on and in the support assembly have no support in the prior-filed application.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, and 13-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20110120772 to McLoughlin et al.
Regarding claim 1, McLoughlin discloses a system for damping torsional oscillations of downhole systems, the system comprising: 
a downhole string (paragraph 0099); a bit support assembly 2/3 configured to support and receive a disintegration device, wherein the disintegration device is disposed on an end of the downhole string and mounted to the bit support assembly (paragraph 0099; fig. 1); and a damping system configured at least one of on and in the bit support assembly, the damping system comprising at least one damper element 19 or 24 arranged in contact with a portion of the bit support assembly (figs. 1-2; paragraphs 0101, 0105-0107).
Regarding claim 3, the system of claim 1, wherein the disintegration device is a bit that engages with a bit box 6 of the bit support assembly (paragraph 0099; fig. 1).
Regarding claims 4-5, the system of claim 3, wherein the bit support assembly comprises: a drive shaft 2; and a torque-sleeve 7, wherein the bit box is rotatably engaged with the drive shaft (rotary threaded connection) and the torque-sleeve is arranged in operable contact with the drive shaft (figs. 1-2; paragraphs 0099-0100).
claim 6, the system of claim 4, further comprising a tool sleeve 1 arranged external to the torque-sleeve, wherein the at least one damper element is arranged between the torque-sleeve and the tool sleeve (fig. 2).
Regarding claim 7, the system of claim 1, wherein the at least one damper element 19 or 24 is mounted to the bit support assembly (figs. 1-2).
Regarding claim 8, the system of claim 1, wherein the at least one damper element is a ring-type structure 19 circumferentially arranged about the bit support assembly (figs. 1-3).
Regarding claim 10, the system of claim 1, further comprising a cover sleeve 1 arranged external to the at least one damper element such that the at least one damper element is positioned between the cover sleeve and the bit support assembly (figs. 1-2).
Regarding claim 13, the system of claim 1, further comprising an axial spring 29 configured to urge at least a part of the at least one damper element into frictional engagement with the bit support assembly (fig. 2; paragraph 0110).
Regarding claim 14, the system of claim 1, wherein the at least one damper element 24 is a tangential damper element with respect to the bit support 2/3 (fig. 2).
Regarding claim 15, the system of claim 1, wherein the bit support assembly comprises a steering unit (paragraph 0101, wherein on-centered bit alignment and reduction of micro-tortuosity of the borehole are clearly forms of steering).
Regarding claim 16, the system of claim 1, wherein the at least one damper element further comprises a limit stop arranged to prevent at least a part of the at least one damper element from rotating about the bit support assembly (element 24 is disposed in cylinder 28, which will clearly stop it from rotating about the bit support assembly (paragraph 0110); element 19 is radially locked into place by lock ring 12, which will clearly stop it from rotating about the bit support assembly (paragraph 0105)).
Regarding claim 17, the system of claim 1, wherein the damping system is arranged to provide at least one of viscous damping (paragraphs 0047, 0127, 0145), friction damping (fig. 2; paragraph 0050), hydraulic damping (paragraph 0083), piezoelectric damping (paragraph 0156), and magnetic damping (paragraphs 0047, 0127, 0145) at the bit support assembly.
Regarding claim 18, the system of claim 1, wherein the downhole string is a drill string, wherein the bit support assembly is mounted to an end of the drill string (paragraph 0099).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al in view of US 20170343046 to Park et al.
19 from claim 8 above, but does not specifically teach that it comprises two half shells arranged about the bit support assembly.
Park teaches a ring-type structure 27 arranged about a tubular structure similar to that of McLoughlin, wherein it is further taught that it comprises two half shells (fig. 4).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a ring-type structure with two half shells as taught by Park as the ring-type structure of McLoughlin. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a ring with two half shells was a well-known means for assembling rings onto tubular members as taught by Park.

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 2, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170030149 teaches a damping system 14 very similar to that being claimed, but it does not have the bearing as particularly claimed in claim 11.  US 7779933 teaches a damping system 210 of particular relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676